Exhibit 10.1
 
DEBT SETTLEMENT AGREEMENT
 
THIS DEBT SETTLEMENT AGREEMENT (this "Agreement") is entered into as of October
26, 2009 by and between URIGEN PHARMACEUTICALS, INC. a Delaware corporations
(the "Company"), and ___________ ("Vendor").
 
W I T N E S S E T H:
 
WHEREAS, the Company owes Vendor $_______ as of the date hereof (the "Debt");
and
 
WHEREAS, the Company and Vendor desire to enter into a settlement to discharge
the Debt upon the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Settlement of Debt.  Upon the terms and conditions set forth in this
Agreement, the Company hereby agrees to pay to Vendor the aggregate amount of
$________ in shares of common stock, par value $0.001 per share of the Company
(the "Securities"), which shares are restricted stock (as more fully described
below) and Vendor hereby agrees that by this payment the Debt shall be
discharged, cancelled and extinguished in its entirety. Within 10 days of the
execution and delivery of this Agreement, the Company shall issue ________
shares of its common stock of the Company.  Vendor agrees and acknowledges that,
effective as of the date hereof, and following such payment, the Company shall
have no further obligations to Vendor in respect of the Debt.
 
2. Representations and Warranties.  Each party hereto hereby represents and
warrants to the other party as follows:
 
(a) Authorization.  Such party has the full right, power and authority to enter
into this Agreement and to perform the terms and provisions hereof.  The
execution, delivery and performance of this Agreement by such party have been
duly authorized by all necessary action on the part of such party, and this
Agreement constitutes the valid and binding obligation of such party,
enforceable against such party in accordance with its terms.
 
(b) No Conflicts.  Neither the execution and delivery of this Agreement nor
compliance with the terms and provisions hereof on the part of such party shall
breach any statutes or regulations of any governmental authority, domestic or
foreign, or shall conflict with or result in a breach of such party’s
organizational document(s) (if applicable) or of any of the terms, conditions or
provisions of any judgment, order, injunction, decree, agreement or instrument
to which such party is a party or by which it or its assets are or may be bound,
or constitute a default thereunder or an event which with the giving of notice
or passage of time or both would constitute a default thereunder, or require the
consent of any person or entity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Consents and Approvals.  No consent, waiver, approval, order, permit or
authorization of, or declaration or filing with, or notification to, any person
or entity is required on the part of such party in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
3. Releases.  In consideration of the covenants, agreements and promises
contained in this Agreement, each party hereto, for and on behalf of itself and
its successors and assigns, hereby irrevocably and unconditionally releases,
remises and discharges the other party and its officers, directors, employees,
stockholders, representatives, affiliates, agents, successors and assigns, past,
present and future, from any and all actions, causes of action, claims,
agreements, commitments, indebtedness, demands, damages, rights, remedies and
liabilities of whatever kind or character, in law or equity, suspected or
unsuspected, past or present, known or unknown, existing as of the date hereof
or which, to the extent arising from or in connection with any act, omission or
state of facts taken or existing on or prior to the date hereof, may exist after
the date hereof, in each case arising from or relating to the Debt or the
Company's payment obligations under the Contract.  Nothing in this Section 3
shall release any of the parties stated hereinabove with respect to (i) its
obligations under this Agreement or (ii) any claims that relate to facts or
circumstances arising after the date hereof.
 
4. Vendor’s Representations and Warranties.
 
Vendor hereby acknowledges, represents and warrants to, and agrees with, the
Company as follows:
 
(a)           Vendor is acquiring the Securities for its own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities.
 
(b)           Vendor acknowledges its understanding that the issuance of the
Securities is intended to be exempt from registration under the Act by virtue of
Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and the
provisions of Regulation D thereunder.
 
(c)           Vendor has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company.


(d)           Vendor is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the Act (17 C.F.R. 230.501(a)) or is not a U.S.
Person as defined under Regulation S.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           Vendor has made an independent investigation of the Company’s
business, been provided an opportunity to obtain additional information
concerning the Company Vendor deems necessary to make an investment decision and
all other information to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense.
 
(f)           Vendor represents, warrants and agrees that Vendor will not sell
or otherwise transfer the Securities unless registered under the Act or in
reliance upon an exemption therefrom, and fully understands and agrees that
Vendor must bear the economic risk of his purchase for an indefinite period of
time because, among other reasons, the Securities or underlying securities have
not been registered under the Act or under the securities laws of certain states
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Act and under the applicable
securities laws  of such states or an exemption from such registration is
available.  Vendor also understands that the Company is under no obligation to
register the Securities on its behalf or to assist Vendor in complying with any
exemption from registration under the Act.  Vendor further understands that
sales or transfers of the Securities or underlying securities are restricted by
the provisions of state securities laws.
 
(g)           Vendor understands that the Securities are restricted securities
which have not been registered under the Securities Act of 1933 as amended (the
“Securities Act”) and will not sell, offer to sell, assign, pledge, hypothecate
or otherwise transfer any of the Securities unless (i) pursuant to an effective
registration statement under the Securities Act, (ii) such holder provides the
Company with an opinion of counsel, in form and substance reasonably acceptable
to the Company, to the effect that a sale, assignment or transfer of the
Securities may be made without registration under the Securities Act, (iii) such
holder provides the Company with reasonable assurances (in the form of seller
and broker representation letters) that the Securities, can be sold pursuant to
Rule 144 promulgated under the Securities Act.


(h)           Vendor further understands that the certificates, in due and
proper form, representing the Securities will bear a legend substantially in the
following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Miscellaneous.
 
(a) Entire Agreement.  This Agreement supersedes all prior discussions and
agreements between the parties hereto with respect to the subject matter hereof
and contains the sole and entire agreement between the parties hereto with
respect to the subject matter hereof.
 
(b) Amendments.  The terms and provisions of this Agreement may be waived,
modified, terminated or amended only with the prior written consent of the
parties hereto.  No waiver by any party hereto of any term or provision of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or provision of this Agreement on any
future occasion.
 
(c) Notices.  All notices, requests, consents, approvals and statements shall be
in writing and, if properly addressed to the recipient in the manner required by
this Section 4(c), shall be deemed for purposes of this Agreement to have been
given, delivered and received: (i) on the date of actual receipt if delivered
personally to the recipient; (ii) three (3) business days after mailing by first
class mail, postage prepaid; or (iii) one (1) business day after deposit with a
reputable overnight courier service for next business day's delivery.  A writing
shall be deemed to be properly addressed if addressed as follows:
 
If to the Company:
 
Urigen Pharmaceuticals, Inc.27 Maiden Lane, Suite 595
San Francisco, CA 94108
Attn:  Chief Financial Officer
 
If to Vendor, to:
 
_______________________
_______________________
_______________________


or to such other address or addresses as the addressee previously may have
specified by written notice given to the parties hereto in the manner
contemplated by this Section 4(c).
 
(d) Counterparts; Facsimile.  This Agreement may be executed in original or by
facsimile in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Interpretation.  Section headings are not to be considered part of this
Agreement, are included solely for convenience of reference and are not intended
to be full or accurate descriptions of the contents thereof.  Use of the terms
"herein," "hereunder," "hereof," and like terms shall be deemed to refer to this
entire Agreement and not merely to the particular provision in which the term is
contained, unless the context clearly indicates otherwise.  Use of the word
"including" or a like term shall be construed to mean "including, but not
limited to."  Words importing a particular gender shall include every other
gender, and words importing the singular shall include the plural and
vice-versa, unless the context clearly indicates otherwise.
 
(f) Governing Law.  This Agreement and any controversy arising directly or
indirectly out of or relating to this Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to the choice of law principles thereof.
 
(g) Assignment; Binding Effect.  Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by Vendor without the prior written
consent of the Company, and any attempt to do so shall be void.  Subject to the
provisions of this Section 5(g), this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
permitted successors and assigns.
 
(h) Construction.  The parties hereto acknowledge that each party has reviewed
this Agreement and has had an opportunity to arrange for review of this
Agreement by such party's legal counsel and that any rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.
 
(i) Further Assurances.  Each party hereto shall execute and deliver all papers,
documents and instruments and perform all acts that are necessary or appropriate
to implement the terms and intent of this Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 


 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Debt Settlement Agreement as
of the date first written above.
 

 
URIGEN PHARMACEUTICALS, INC.
         
 
By:
        Name: Martin E. Shmagin        Title; CFO          

 

 
VENDOR:
         
 
By:
        Name:        Title:           

 

















































